Case 1:17-cv-00490-MSM-PAS Document 73-1 Filed 07/28/20 Page 1 of 5 PageID #: 528




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

  STEPHEN MELISE,                                 :
           Plaintiff                              :
                                                  :
  v.                                              :       C.A. No.: 1:17-cv-00490-MSM-PAS
                                                  :
  COYNE-FAGUE, et al.                             :
           Defendants                             :

        PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS OBJECTION TO STATE
       DEFENDANTS’ MOTION FOR A STAY AND IN SUPPORT OF HIS MOTION FOR
                                 SANCTIONS

            Defendants’ Motion for a Stay (ECF No. 72) should be denied because it is based on

  frivolous legal arguments, attempts to relitigate an issue that is not only entirely clear based on

  caselaw but has already been decided by this Court, and is yet another baseless attempt to avoid

  compliance with discovery obligations. There is quite simply no merit to Defendants motion and

  this Court should not only deny it but should impose sanctions based on Defendants continued

  willful refusal to litigate and respond to discovery requests in good faith.

       I.      ARGUMENT

            Defendants seek a Stay of this Court’s April 15th text order granting Plaintiff’s motion to

  compel and rejecting exactly the same frivolous arguments Defendants press in the Motion for a

  Protective Order, which they are now arguing justifies their Motion for a Stay. As explained at

  length in Plaintiff’s Memorandum in Support of His Motion to Compel and Request For

  Sanctions (ECF No. 64.1) and Plaintiff’s Reply to Defendants’ Objection to Plaintiff’s Motion to

  Compel and for Sanctions and Objection to Defendants’ Motion for a Protective Order (ECF No.

  67), “[i]t is a routine matter in litigation for courts to require production ... of records that reflect

  medical treatment of non-parties, sometimes with the identities of the patients redacted” and

  doing so “is fully consistent with the privacy provisions of HIPAA.” Caines v. Addiction

                                                Page 1 of 5
Case 1:17-cv-00490-MSM-PAS Document 73-1 Filed 07/28/20 Page 2 of 5 PageID #: 529




  Research & Treatment Corp., No. 06Civ.3399, 2007 WL 895140, at *1 (S.D.N.Y. Mar. 20,

  2007). Defendants are simply once again pressing arguments that even slipshod legal research

  make clear are not viable and should not even be given a serious hearing by this Court. Id.

  (“HIPAA does not condition production on the discovering litigant’s inability to identify the

  patient whose records are to be released.”). Indeed, had Defendants bothered to read the cases

  cited by Plaintiff in his numerous memoranda on this issue, they would not be proceeding on an

  argument that has already been considered and rejected by the federal courts. See Roth v.

  Sunrise Senior Living Mgmt., Inc., No. 2:11-CV-4567, 2012 WL 748401, at *3 (E.D. Pa. Mar. 8,

  2012) (“Granting a motion to compel the medical records of a resident at an assisted living

  facility in a case filed by another resident of the same facility.”). Indeed, personally identifiable

  information is defined and does not include treatment or condition information, rather

                 [a]ccording to the HHS regulations regarding HIPAA, the
                 following identifiers must be removed to render medical records
                 not ‘individually identifiable’: names; geographic subdivisions
                 smaller than a state (including addresses and full zip codes); all
                 dates except years; telephone and fax numbers; email addresses;
                 social security numbers; medical record numbers; health plan
                 beneficiary numbers; account numbers; license numbers; vehicle
                 identifiers; device identifiers; internet addresses; biometric
                 identifiers such as finger and voice prints; photographs of the
                 individual’s full face; and any other unique identifying number,
                 characteristic, or code.

  McCracken v. Verisma Sys., Inc., No. 6:14-CV-06248(MAT), 2017 WL 4250054, at *3

  (W.D.N.Y. Sept. 26, 2017) (citing 45 C.F.R. § 164.514(b)(2)(I)). “Records without this data are

  not considered to be individually identifiable, and therefore are not protected health

  information.” Id. (citing Nat’l Abortion Fed’n v. Ashcroft, No. 03 CIV. 8695(RCC), 2004 WL

  555701, at *3 (S.D.N.Y. Mar. 19, 2004) (citing 45 C.F.R. § 164.514(a))).




                                              Page 2 of 5
Case 1:17-cv-00490-MSM-PAS Document 73-1 Filed 07/28/20 Page 3 of 5 PageID #: 530




          Further, even if Defendants argument had not already been ruled on and dismissed by

  numerous courts and did not ignore clear regulatory pronouncements that forecloses it, the

  argument would still not hold water. First, Defendants provide no evidence to support their

  conjecture that the medical information may be used to identify individuals and offer only vague

  hypotheticals, which neither this Court nor Plaintiff can evaluate because they are simply too

  vague. Second, Plaintiff has never had any objection to an attorney’s-eyes-only agreement

  related to these records, which Plaintiff has referenced in numerous filings, yet Defendants

  persist in involving this court in frivolous refusals to engage in discovery disclosure. Third, this

  Court has already resolved this issue in its text order of April 15, and Defendants are simply

  trying to get a second bite at the apple and this Motion for a Stay should be rejected on those

  grounds alone.

         Finally, this Court should impose sanctions on Defendants for filing this Motion for a

  Stay and continuing to waste the time and resources of this Court and Plaintiff with baseless and

  frivolous arguments and obstructing discovery. It should be emphasized, that in Plaintiff’s

  pending motion to compel and request for sanctions, Plaintiff observed that Defendants actions

  in pressing frivolous claims were intended to avoid complying with this Court’s April 15th Text

  Order and sought to relitigate issues already addressed by this Court. Here, Defendants have

  expressly proven Plaintiff to be correct in that observation as they are now explicitly seeking to

  stay that order. Such tactics are clearly “dilatory and abusive” and should be deterred by this

  Court pursuant to Rule 11 or else they will most certainly be repeated by Defendants. Cruz v.

  Savage, 896 F.2d 626, 630 (1st Cir. 1990). Plaintiff is cognizant that the courts do not enjoy

  engaging in unnecessary discovery disputes when there are numerous pending meritorious

  claims that need to be addressed. Plaintiff also dislikes having to repeatedly come before this



                                              Page 3 of 5
Case 1:17-cv-00490-MSM-PAS Document 73-1 Filed 07/28/20 Page 4 of 5 PageID #: 531




  Court to resolve meritless and petty discovery disputes. That is why Plaintiff is asking this

  Court, in order to prevent such abusive tactics and the persistent and time-consuming need to

  seek this Court’s intervention, to reiterate that Defendants must follow well established

  discovery rules rather than constantly making baseless objections and sanction Defendants for

  repeatedly engaging in such bad-faith tactics.

            For these reasons, Plaintiff requests that this Court order Defendant RIDOC to pay

  Plaintiff’s counsel fees for the time required to respond to this frivolous Motion for a Stay.

      II.     CONCLUSION

    I.      Conclusion

            WHEREFORE, Plaintiff moves that this Court issue grant the following relief:

     1. Deny Defendants’ Motion for a Stay and order Defendants to procedure the materials

            subject to this Courts April 15 text order immediately.

     2. That, under the circumstances, Defendants be ordered to pay the counsel fees and costs of

            responding to their Motion for a Stay as a sanction for Defendants’ willful and intentional

            refusal to comply with discovery requests and requiring Plaintiff to respond to numerous

            frivolous arguments;

     3. Such other and further relief as this Court deems just and proper.


                                                                 Plaintiff,
                                                                 By his attorney,

  Dated: July 28, 2020                                           /s/ Chloe A. Davis____
                                                                 Chloe A. Davis, Esq. Bar No. 9334
                                                                 Sinapi Law Associates, Ltd.
                                                                 2374 Post Road, Suite 201
                                                                 Warwick, RI 02886
                                                                 Phone: (401) 739-9690
                                                                 Email cad@sinapilaw.com



                                                Page 4 of 5
Case 1:17-cv-00490-MSM-PAS Document 73-1 Filed 07/28/20 Page 5 of 5 PageID #: 532




                                        CERTIFICATION


  Jeffrey G. Latham, Esquire                   Justin J. Sullivan, Esquire
  Christine A. Stowell, Esquire                Lauren E. Hill, Esquire
  Tate & Latham                                Department of the Attorney General
  40 Westminster Street, Suite 350             150 South Main Street
  Providence, RI 02903                         Providence, RI 02903
  (401) 421-7400                               401-274-4400
  jlatham@tatelawri.com                        jjsullivan@riag.ri.gov
  cstowell@tatelawri.com                       lhill@riag.gov


  I hereby certify that on July 28, 2020, a true copy of the within was filed electronically via the
  Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
  the Court’s electronic filing system and the filing is available for viewing and downloading from
  the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
  by electronic means.

                                           /s/ Chloe A. Davis____




                                             Page 5 of 5
